Citation Nr: 0914261	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  08-09 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased rating for service-connected 
instability of the left knee, currently evaluated 10 percent 
disabling.


REPRESENTATION

Veteran represented by:	Wade Bosley, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1966 to March 
1969.

Procedural history

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from August 2007 and December 2007 decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(the RO) in Indianapolis, Indiana.

In its August 2007 decision, the RO granted service 
connection for degenerative changes of the left knee.  A 10 
percent disability rating was assigned pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5010 and 5003 [arthritis], 
effective from December 29, 2005.  The Veteran's attorney 
filed a timely notice of disagreement in September 2007, 
essentially contending that the Veteran experienced other 
left knee symptoms, including lateral instability, which 
should be rated separately pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  [VA General Counsel has concluded that 
a claimant who has arthritis and instability of a knee may be 
rated separately under Diagnostic Codes 5003 and 5257 and 
that evaluation of knee dysfunction under both codes would 
not amount to pyramiding under 38 C.F.R. 
§ 4.14.  See VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 
09-98 (August 14, 1998).]   In its December 2007 decision, 
the RO granted separate service connection for lateral 
instability, with a separate 10 percent disability rating 
assigned pursuant to Diagnostic Code 5257 effective December 
29, 2005.  

The Veteran and his spouse testified at a video conference 
hearing held in May 2008 at the RO which was chaired by the 
undersigned Veterans Law Judge.  A transcript of the hearing 
has been associated with the Veteran's claims file.

Issues not on appeal

By a letter dated in March 2008, the Veteran's through his 
attorney withdrew his appeal for an increased initial rating 
for the service-connected degenerative changes of the left 
knee.  Therefore, that matter is no longer in appellate 
status and will be discussed no further herein.

By decisions in August 2006 and August 2007 the RO denied the 
Veteran's  increased rating claims for the following service-
connected disabilities: residuals of fracture of the left 
ankle with post-traumatic arthritis; fracture, C6 with 
traumatic arthritis, neural impingement and compression 
deformity; fracture residuals, radius and left ulna; and scar 
left chin.  The RO also denied the Veteran's claims of 
service connection for numbness in the right and left legs as 
secondary to C6 traumatic arthritis, and for peripheral 
neuropathy of the lower extremities, secondary to fracture of 
the left ankle.  The Veteran did not appeal those decisions.  
They are not in appellate status and will be discussed no 
further herein.


FINDING OF FACT

Instability of the Veteran's left knee is manifested by 
symptoms of inability to ambulate without a brace and cane 
when out, or a walker at home; inability to walk or stand for 
a long time, inability to walk on rough ground, or negotiate 
a slope except by stepping sideways; giving way with frequent 
falls, and inability to work as a heavy equipment operator 
except with assistance to get to and onto the machine.  


CONCLUSION OF LAW

The criteria for an initial disability rating of 30 percent 
for service-connected lateral instability have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to an increased initial 
disability rating for service-connected lateral instability 
of the left knee, currently evaluated 10 percent disabling.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2008)

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a Veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.

The Board observes that in a letter from VA dated April 2006, 
February 2007, and May 2007 the Veteran was informed of the 
evidentiary requirements for increased rating and for 
secondary service connection.  The letters informed the 
Veteran of the need for evidence that would show that his 
service-connected disabilities had gotten worse, and evidence 
that his service-connected disabilities either caused or 
aggravated his additional claimed disabilities.  The May 2007 
letter in particular notified the Veteran of the evidence 
needed to establish secondary service connection with 
reference to his initial claim of service connection for a 
left knee disability as secondary to his service connected 
disability of residuals, fracture left ankle.

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claims in the above-referenced 
April 2006, February 2007, and May 2007 letters, whereby the 
Veteran was advised of the provisions relating to the VCAA.  
Specifically, the Veteran was advised that VA would assist 
him with obtaining "relevant records from any Federal 
agency.  This may include medical records from the military, 
from VA Medical Centers (including private facilities where 
VA authorized treatment), or from the Social Security 
Administration."  With respect to private treatment records, 
the letter informed the Veteran that the VA would make 
reasonable efforts to obtain private or non-Federal medical 
records to include "records from State or local governments, 
private doctors and hospitals, or current or former 
employers."

The letters further emphasized: "You must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
evidence declines to give it to us or asks for a fee to 
provide it, or VA otherwise cannot get the evidence, we will 
notify you.  It is your responsibility to make sure that we 
receive all requested records that are not in the possession 
of a Federal department or agency." [Emphasis as in the 
original letter]

The letters included notice that "If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  This request complies with the "give us everything 
you've got requirement formerly contained in 38 C.F.R. § 
3.159 (b) in that it informed the Veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.  [The Board observes that 38 C.F.R. § 
3.159 was recently revised, effective as of May 30, 2008. See 
73 Fed. Reg. 23,353-23,356 (April 30, 2008). The final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.]

There have been two significant Court decisions concerning 
the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific notice of the Dingess 
decision in the above-referenced April 2006, February 2007, 
and May 2007 VCAA notice letters, as well as in a March 2006 
letter, which detailed the evidence considered in determining 
a disability rating, including "nature and symptoms of the 
condition; severity and duration of the symptoms; and impact 
of the condition and symptoms on employment."  The Veteran 
was also advised in the letters as to examples of evidence 
that would be pertinent to a disability rating, such as on-
going treatment records, recent Social Security 
determinations and statements from employers as to job 
performance and time lost due to service-connected 
disabilities.

With respect to effective date, the letters instructed the 
Veteran that two factors were relevant in determining 
effective dates of increased rating claims: when the claim 
was received; and when the evidence "shows a level of 
disability that supports a certain rating under the rating 
schedule or other applicable standards."  The Veteran was 
also advised in the letters as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the Veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve.

The Board notes that with respect to appeals of initially 
assigned disability ratings, such as the instant case, the 
additional notice requirements recently set forth in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), do not apply.  
Specifically, once service connection has been granted, VA's 
VCAA notice obligations are fully satisfied and any defect in 
the notice is not prejudicial.  See Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128 
(2008) [where a claim has been substantiated after the 
enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to any downstream elements].

The Board further notes that neither the Veteran nor his 
representative has alleged that the Veteran has received 
inadequate VCAA notice.  The Veteran is obviously aware of 
what is required of him and of VA.  Because there is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case, no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the Veteran].

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
Veteran's service treatment records, VA outpatient treatment 
records and private medical records.  The Veteran has also 
been provided several VA examinations in connection with his 
several claims.  In particular concerning the present issue 
being decided on appeal, the Veteran was provided a VA 
examination of his left knee during June 2007.  At the May 
2008 hearing the Veteran's attorney commented that the June 
2007 examination was very thorough and covered everything.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has been represented by a private attorney who drafted the 
September 2007 notice of disagreement, the substantive appea1 
(VA Form 9), and who appeared with him at the May 2008 video 
conference hearing.  

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Increased ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (20087).  Separate 
diagnostic codes identify the various disabilities. See 38 
C.F.R. Part 4.

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The RO has evaluated the Veteran's lateral instability under 
Diagnostic Code 5257 [knee, other impairment of: recurrent 
subluxation or lateral instability].  This is clearly the 
most appropriate diagnostic code.  Indeed, this is the 
Diagnostic Code that the Veteran's attorney requested for use 
in evaluating the Veteran's claim of increase in his 
September 2007 notice of disagreement.

Analysis

As was described in the Introduction, the Veteran has been 
granted two separate ratings for his left knee disability: 10 
percent for arthritis under Diagnostic Code 5003 and 10 
percent for instability under Diagnostic Code 5257.  The 
appeal as to the arthritis has been withdrawn.  Thus, the 
Board's analysis will be devoted exclusively to the 
instability. 

In rating the Veteran's lateral instability disability of the 
left knee pursuant to Diagnostic Code 5257, the Board will 
distinguish between symptoms relating to arthritis [i.e. 
pain, stiffness, effusion, crepitus, grinding, and limitation 
of range of motion, all of which are shown by the medical 
evidence of record to be related to the Veteran's separately 
service-connected arthritis of the left knee, and will focus 
on symptoms relating to instability of the left knee.  See 
38 C.F.R. § 4.14 (2008).  

In evaluating instability the Board looks to symptoms that 
include use of assistive devices to walk, difficulty 
ambulating, giving out, falling, and other symptoms that are 
affected by the muscles and ligaments as opposed to the 
joints.

Schedular rating

Under Diagnostic Code 5257, severe recurrent subluxation or 
lateral instability in the knee warrants a 30 percent 
disability rating.  Moderate recurrent subluxation or lateral 
instability in the knee warrants a 20 percent disability 
rating.  A 10 percent disability rating is warranted for 
slight recurrent subluxation or lateral instability. See 38 
C.F.R. § 4.71a, Diagnostic Code 5257 (2008).

Words such as "slight", "moderate" and "severe" are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  See 38 C.F.R. § 4.6 (2008).  The Board 
observes that "moderate" is generally defined as "tending 
toward the mean or average amount or dimension".  "Severe" 
is generally defined as "of a great degree: serious."  See 
Merriam-Webster's Collegiate Dictionary, Eleventh Edition 
(2003), 798, 1140.

In his September 2007 notice of disagreement and March 2008 
substantive appeal (VA Form 9), the Veteran's attorney 
contended that the evaluation of the Veteran's left knee 
pursuant to Diagnostic Code 5257 warrants a 30 percent rating 
for "severe" symptoms.  For reasons stated immediately 
below, the Board concludes that the Veteran's symptoms of 
instability of the left knee are severe, and warrant the 
maximum 30 percent disability rating pursuant to Diagnostic 
Code 5257.  

At the May 2008 hearing, the Veteran testified that walking 
is very limited, always having to use a heavy duty hinged 
brace and a cane when out, and a walker at home.  He cannot 
walk on rough ground and on sloped ground only by stepping 
sideways.  There is pain and instability when climbing 
stairs.  The knee "gives out" by moving side to side and he 
falls frequently with difficulty getting back up.   He works 
as a heavy duty excavator equipment operator, but he is 
assisted to the equipment and to climb in the seat.  The 
Veteran's wife testified that he does limp at home, that he 
has to hold on to the wall if he does not have his cane, and 
that he does not walk very far.  When he comes home, he goes 
right to the bedroom where he stays for the evening because 
his legs hurt so much.  He is unable to mow the yard, use a 
weed eater, or shovel snow.  

At the June 2007 VA examination of the Veteran's left knee, 
the examiner's report essentially confirmed the Veteran's 
complaints of instability.  The examiner observed that the 
Veteran always used a brace and cane for walking; he was 
unable to stand for more than a few minutes; and he was 
unable to walk more than a few yards.  There was giving way, 
instability, and an antalgic gait with an abnormal shoe wear 
pattern.  

The Board notes that the Veteran and his wife are competent 
to testify about what he has experienced and she has observed 
with regard to the symptoms he experiences with his left knee 
disability.  38 C.F.R. § 3.159 (a)(2) (2008).  
Their testimony, along with the VA examiner's confirming 
observations, shows an overall picture of severe instability 
of the left knee.  The Veteran experiences instability of 
such a chronic and severe nature that he cannot even 
negotiate around his home without using his cane or a walker, 
or else he must use a wall for support.  When out, he always 
needs to wear his brace and use a cane.  He is unable to 
stand for more than a few minutes, and he cannot walk far.  
He is unable to ambulate on rough ground, and on sloped 
ground only by stepping sideways.  His knee gives way and he 
falls a lot.  He has an antalgic gait.  Ambulation is clearly 
very difficult.  His continuing work is dependent on his 
fellow workers who assist him to and onto the machinery.  
This is not a description of average or moderate disability. 

DeLuca consideration

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

However, the Court has also held that where a diagnostic code 
is not predicated on a limited range of motion alone, such as 
Diagnostic Code 5257, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).

In addition, in Johnston v. Brown, 10 Vet. App. 80, 85 
(1997), the Court determined that if a claimant is already 
receiving the maximum disability rating available, as here, 
it is not necessary to consider whether 38 C.F.R. § 4.40 and 
4.45 are applicable.



Fenderson consideration

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where (as here) an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a Veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

The Board finds that the medical and other evidence of record 
does not indicate that  the Veteran's left knee instability 
has changed in any appreciable manner that would warrant 
staged ratings.

Accordingly, the 30 percent rating granted herein is assigned 
for the entire period from December 29, 2005.

Extraschedular consideration

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. 3.321(b)(1) (2008).

The Board has considered whether the Veteran's claim should 
be referred for consideration of an extraschedular 
evaluation, and has concluded that no such referral is 
warranted.  The record does not show that he has been 
hospitalized for his left knee condition.  He has not missed 
work [although he requires some assistance to do his work].  
Therefore, the record does not show marked interference with 
his employment beyond that contemplated in the 30 percent 
rating which has now been assigned.  See Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993) [noting that the disability 
rating itself is a recognition that industrial capabilities 
are impaired].  
Nor has any extraordinary clinical picture been demonstrated.

In short, there is nothing in the record to suggest that the 
Veteran's disability picture is so exceptional or unusual as 
to render impractical the application of the regular 
schedular standards.

Conclusion

In summary, for reasons and bases expressed above, the Board 
concludes that an increased disability rating of 30 percent 
is warranted for the Veteran's instability of the left knee.  
The appeal is therefore allowed.


ORDER

A 30 percent initial rating for degenerative changes of the 
left knee with lateral instability is granted, subject to the 
law and regulations governing the payment of monetary 
benefits.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


